Citation Nr: 1139247	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  00-01 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than October 18, 1996 for the grant of service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 3, 1991 to July 1, 1991 and from February 14, 1994 to July 21, 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota which granted service connection for allergic rhinitis and assigned a 10 percent disability rating, effective June 30, 1997.  

In March 2005, the Board issued a decision which assigned an earlier effective date of October 18, 1996 for the grant of service connection for allergic rhinitis.  The Veteran moved for reconsideration of the March 2005 denial in July 2005, which was denied.  See 38 C.F.R. § 20.1000 (2011).  The Veteran appealed the Board's March 2005 decision to the United States Court of Appeals for Veterans Claims (the Court).  In a February 2008 Memorandum Decision, the Court vacated the Board's March 2005 decision with respect to the claim on appeal.  The case was subsequently returned to the Board and in a May 2009 decision the Board denied the Veteran's claim for an earlier effective date for the grant of service connection for allergic rhinitis.  In a March 2011 Memorandum Decision, the Court vacated the Board's May 2009 decision with respect to the claim on appeal.  

In September 2004, the Veteran presented testimony at a hearing before a Veterans Law Judge (VLJ), a transcript of which is of record.  Following the March 2011 Court's Memorandum Decision, the Veteran was informed in a June 2011 letter from the Board that the VLJ who conducted his hearing was no longer employed by the Board.  The Veteran was offered an opportunity to testify at another hearing.  See 38 C.F.R. § 20.707 (2011).  In a response received by the Board in July 2011, the Veteran indicated that he does not want an additional hearing.  Therefore, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2011).


FINDINGS OF FACT

1.  In May 1992, the Veteran filed a claim for entitlement to service connection for asthma, within one year of his initial separation from service on July 1, 1991; in January 1993, the RO received a January 1992 letter from the Veteran's brother, a nurse practitioner, diagnosing asthma exacerbated by allergic rhinitis and fatigue; in August 1993, the Veteran requested that his claim for entitlement to service connection for asthma be expanded to include sinusitis and bronchitis.

2.  A June 1995 rating decision denied service connection for a condition causing respiratory and/or pulmonary impairment and the rating decision codesheet noted that the denial encompassed respiratory/pulmonary impairment; asthma and/or bronchitis, and sinusitis/rhinitis.

3.  A subsequent June 1995 supplemental statement of the case (SSOC) specifically discussed the Veteran's current diagnosis of rhinitis, although the decision did not specifically deny entitlement to service connection for rhinitis.

4.  The Veteran filed a substantive appeal in July 1996, which specifically requested service connection for asthma, bronchial asthma, sinusitis, rhinitis, undiagnosed environmental respiratory condition, and PTSD.

5.  An August 1996 Board decision considered entitlement to service connection for a respiratory disorder and granted service connection for asthma and sinusitis, but did not discuss rhinitis.

6.  In October 1996, the Veteran submitted a letter wondering why his rhinitis had not been separately service connected, as it was a separate disability; subsequently the Veteran was granted entitlement to service connection for rhinitis and a 10 percent rating assigned, effective from October 18, 1996.


CONCLUSION OF LAW

The criteria for an effective date of July 2, 1991, but not earlier, for the award of service connection for rhinitis are met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In light of the favorable decision herein, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  As will be discussed, an effective date prior to July 2, 1991 is barred as a matter of law.

Earlier Effective Date

The Veteran contends that the effective date for the award of service connection for rhinitis should be the day following his first separation from active service, July 2, 1991, as he filed his original claim for respiratory problems, specifically asthma, within one year of separation from active service, in May 1992.  Alternatively, the Veteran also has argued that he specifically filed a claim for entitlement to service connection for rhinitis in January 1993.

The effective date for a grant of service connection is the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, the date of receipt of the claim or the date entitlement arose, whichever is later, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2011).  "Any communication or action indicating an intent to apply for one or more benefits .... may be considered an informal claim.  Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a) (2011); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Dunson v. Brown, 4 Vet. App. 327, 329-30 (1993).

To constitute an informal claim for a benefit, a communication or action must indicate an intent on the part of the claimant to apply for the benefit and must identify the benefit sought.  38 C.F.R. § 3.155; Brannon, 12 Vet. App. at 34-35 (indicating that, the mere presence of medical evidence showing a disability does not establish an intent on the part of the veteran to seek service connection for that disability).  

The United States Court of Appeals for Veterans Claims (the Court) has held that VA is not held to a standard of prognostication when determining what issues are presented.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995); Allin v. Brown, 6 Vet. App. 207, 213 (1994) ("there must be some indication . . . that [a claimant] wishes to raise a particular issue . . . . The indication need not be express or highly detailed; it must only reasonably raise the issue.")  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).

In this case, the Veteran initially separated from active service on July 1, 1991.  Within one year of separation from his first period of active service, the Veteran submitted a claim for entitlement to service connection for asthma, on May 22, 1992.  The original claim did not specifically reference any other respiratory disorder, to include rhinitis.

In October 1992, the RO received a letter from the Veteran about asthma, at the end of which he noted that he had been treated at VA for probable "sinusitis, bronchitis, or pneumonia."  There was no mention in that letter of allergic rhinitis.

In December 1992, the RO received a statement from the Veteran articulating his contentions why service connection should be granted for asthma.  There was no mention in his letter of allergic rhinitis.

In January 1993, the RO received a letter from the Veteran's brother, a nurse practitioner, dated in January 1992 noted a diagnosis of asthma exacerbated by allergic rhinitis and fatigue.  

In August 1993, the RO received a statement from the Veteran in which he noted that he presently had a claim pending for service connection for asthma and that he wished "to expand that claim to include sinusitis and bronchitis."  In April 1994, the RO received a statement from the Veteran in which he noted that he had claims pending for service connection for asthma, sinusitis and bronchitis.

Subsequently added to the record were medical treatment records, including records of treatment for allergic rhinitis in 1993 and in 1994.  In October 1994, the RO received a letter, submitted by the Veteran and dated in June 1994, from a private doctor, Y.S.S., M.D., noting that the Veteran was examined in May 1994 with a diagnosis of asthma, chronic bronchitis, and allergic rhinitis.

In a June 1995 rating decision, the RO denied service connection for a "condition, including undiagnosed illness, causing respiratory and/or pulmonary impairment, including asthma/bronchitis, sinusitis."  In the decision, the RO noted that some medical reports showed treatment for rhinitis.  In denying the claim, the RO noted that the legal provisions specific to undiagnosed illness from Persian Gulf duty were not applicable in this case because the Veteran's respiratory system problems were "shown to result from known clinical diagnoses of asthma/bronchitis, sinusitis, and rhinitis."  [Emphasis added.]  On the last page of the rating decision, where the disorders for which service connection had been denied were listed, the RO referred to "respiratory/pulmonary impairment, asthma and/or bronchitis, and sinusitis/rhinitis."  [Emphasis added.]  

In July 1995, the RO issued a supplemental statement of the case, in which the issue on appeal was phrased as "Service connection for condition, including undiagnosed illness, causing respiratory and/or pulmonary impairment, including asthma/bronchitis, sinusitis."  Later in July 1995, the RO received a statement from the Veteran in response to the supplemental statement of the case.  He did not mention allergic rhinitis specifically in that statement.  In November 1995, the Veteran's representative filed VA Form 1-646, Statement of Accredited Representative in Appealed Case, in support of the Veteran's appeal.  Allergic rhinitis was not mentioned specifically in this statement.

In February 1996, the Veteran appointed a private attorney to represent him before VA.  In July 1996, the Veteran testified at a hearing before the Board.  His attorney agreed at the hearing that the issue on appeal was entitlement to service connection for an undiagnosed condition causing respiratory and pulmonary impairment including asthma, bronchitis, and sinusitis.  Allergic rhinitis was not mentioned or discussed specifically at any time during the hearing.  However, at the hearing, the Veteran's attorney submitted written argument with attached documents, which included copies of medical reports showing treatment for, or assessment of, rhinitis.  A copy of the June 1994 letter of the private physician, Dr. Y.S.S., who referred to a diagnosis of allergic rhinitis, was tabbed as "rhinitis" in the binder.

After the hearing, on July 11, 1996, the RO received a substantive appeal, VA Form 9, dated in July 1996, in which the Veteran stated, "I appeal all decisions made as to which I was notified by letter dated July 6, 1995, including the denial of service connection for all conditions for which I have made application for a determination of service connection and an award of compensation for disability including asthma, bronchial asthma, sinusitis, rhinitis, undiagnosed environmental respiratory condition, and PTSD."

In August 1996, the Board issued a decision as to the issue of the Veteran's entitlement to service connection for "a respiratory disorder" and granted service connection for asthma and sinusitis.  The Board noted that service treatment records showed that the Veteran was treated in service for these two disorders and that medical records following service demonstrated the chronic nature of both the asthma and sinusitis.  The Board then stated, "Consequently, the Board concludes that service connection for the respiratory disorders referred to in [the] service medical records, specifically asthma and sinusitis, is warranted."

In October 1996, the Veteran submitted a statement to the "Rating Board Regional Office, Louisville, KY."  In this correspondence, the Veteran inquired as to why his rhinitis claim, which fell under a "distinct code . . . separate from both sinusitis and asthma" was not sent forward from the RO to the Board and why it was specifically excluded from issues considered during the July 1996 Board hearing.

A September 1997 RO rating decision granted service connection for a respiratory allergy as part of the service-connected chronic sinusitis; the 50 percent rating which had previously been assigned was continued, effective July 2, 1991.

The Veteran's attorney submitted argument in August 1998 to the effect that the rhinitis should be separately rated from the sinusitis.  An April 1999 rating decision awarded a separate 10 percent evaluation for rhinitis, effective June 30, 1997.  The Veteran's attorney perfected an appeal as to the effective date assigned, arguing that the rhinitis claim has been consistently pursued with the sinusitis claim and should therefore share its effective date of July 2, 1991.  The March 2005 Board decision granted entitlement to an effective date of October 18, 1996 for the service connection for rhinitis, finding that an informal claim had been filed on that date.

In its March 2005 and May 2009 decisions, the Board determined that: (1) based upon the above-cited procedural history, the Veteran submitted a claim of entitlement to service connection for allergic rhinitis via the letter of Dr. Y.S.S., M.D. which was received at the RO on October 20, 1994; (2) the RO denied the claim of entitlement to service connection for allergic rhinitis (as part of a larger claim of entitlement to service connection for various respiratory disorders) in the June 1995 rating decision; and (3) the Veteran perfected an appeal as to that claim, because the July 1996 substantive appeal specifically referred to "rhinitis," as did the presentation of the Veteran's attorney in connection with the Board hearing that same month.  

In addition, the Board's May 2009 decision concluded that the allergic rhinitis claim was implicitly denied by the RO in its June 1995 decision, after which the Veteran perfected an appeal.  In reaching that conclusion, the May 2009 Board decision cited to Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), for the proposition that if the record showed the existence of an unadjudicated claim, raised along with an adjudicated claim, and the RO's decision acted (favorably or unfavorably) on one of the claims but failed to specifically address the other claim, the second claim was deemed denied, and the appeal period began to run.

In reaching that decision, the May 2009 Board decision discussed Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007), in which the Court stated that where a RO decision discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not specifically deny the claim.  In the instant case, the May 2009 Board decision concluded that the August 1996 Board decision effectively denied service connection for any and all respiratory disorders other than sinusitis and asthma, including allergic rhinitis.  The August 1996 Board decision put the Veteran, who was represented by an attorney, on notice that his allergic rhinitis claim was being considered and rejected.  In short, the denial of service connection for any respiratory disorders aside from sinusitis and asthma was a denial of service connection for allergic rhinitis.

The Court, in its March 2011 Memorandum Decision, however, held that "the Board's conclusion that a reasonable claimant would be able to deduce from the August 1996 Board decision that a claim for entitlement to service connection for allergic rhinitis had been denied is clearly erroneous."

As such, the Board finds that the August 1996 Board decision was not a final and unappealed denial of the Veteran's claim for entitlement to service connection for rhinitis and that the claim remained in appellate status.  The crucial question, therefore, is what date did the Veteran file his claim for entitlement to service connection for rhinitis; a claim that both the Veteran and the prior Board decisions have all agreed was initially denied in the June 1995 rating decision and properly appealed to the Board prior to the August 1996 Board decision.  (In that regard, while the Board notes certain procedural irregularities that might serve to affect the timeliness of the Veteran's appeal, as the RO and the previous Board decisions concluded that the Veteran filed a timely substantive appeal to the Board, for the purpose of this decision the Board will continue to treat the issue as having been properly on appeal at the time of the August 1996 Board decision.)

In this case, the Board notes that it is not clear from the record what document the RO considered to be a claim that was the basis of the June 1995 rating decision denial.  As discussed above, the Veteran's initial claim in May 1992 specifically referenced only asthma.  That said, the Board finds it extremely significant that in its January 1997 rating decision effectuating the Board's August 1996 grant of entitlement to service connection for sinusitis that the RO assigned an effective date of July 2, 1991, or the day following the Veteran's initial separation from service.

In addition, in January 1993, as discussed above, the Veteran submitted the January 1992 letter from his nurse practitioner brother that noted a diagnosis of allergic rhinitis that was related to the Veteran's asthma condition.  Thus, the January 1992 letter suggests an association between the asthma disability, for which a claim was filed in May 1992, and the Veteran's allergic rhinitis.  Moreover, the submission of the letter in pursuit of the Veteran's claim for asthma suggests that his claim for asthma was actually a claim for a respiratory disorder, which included rhinitis.

In that regard, the Board notes that the Court held in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  In light of the RO's implicit finding that the May 1992 claim for service connection for asthma included a claim for service connection for sinusitis and the Veteran's submission of the January 1992 letter from his brother that associated the Veteran's asthma and allergic rhinitis, the Board finds it reasonable to conclude that the May 1992 claim for entitlement to service connection for asthma in essence was a claim for a respiratory disorder, to include asthma, sinusitis, rhinitis, and any other respiratory symptoms. 

As such, the Board concludes that the claim for entitlement to asthma filed in May 1992 implicitly included a claim for all his respiratory symptoms, pursuant to the Court's holding in Clemons.  As such, the Board finds that an effective date of July 2, 1991, but no earlier, is warranted for the grant of service connection for rhinitis.  An effective date prior to July 2, 1991, is not possible because, as discussed above, this is the first day following the Veteran's initial separation from service and an effective date prior to this date is not permissible under the applicable statutes and regulations.  Thus, the grant of an effective date of July 2, 1991 for the grant of service connection for rhinitis represents a complete grant of benefits.    

In light of the foregoing, an effective date of July 2, 1991, but no earlier, is granted for the award of service connection for rhinitis.


ORDER

Entitlement to an effective date of July 2, 1991, but no earlier, for the grant of service connection for rhinitis is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


